Case 1:13-cr-00327-PGG Document 224-1 Filed 07/17/20 Page 1 of 3




 EXHIBIT A
                   Case 1:13-cr-00327-PGG Document 224-1 Filed 07/17/20 Page 2 of 3


                  Individualized Reentry Plan - Program Review (Inmate Copy)                                SEQUENCE: 01928304
                               Dept. of Justice / Federal Bureau of Prisons                             Team Date: 05-05-2020
                  Plan is for inmate: LEVITIS, MICHAEL 78297-053

            Facility:    CUM CUMBERLAND FCI                             Proj. Rel. Date:      12-02-2021
             Name:       LEVITIS, MICHAEL                               Proj. Rel. Mthd:      3621 E COND
       Register No.:     78297-053                                         DNA Status:        OTV02899 / 02-24-2015
               Age:      43
       Date of Birth:    08-25-1976
Detainers
!Detaining Agency                                  Remarks
NO DETAINER

Current Work Assignments
IFacl        Assignment      Description                                     Start
CUM          CEDUORD         CAMP EDUCATION ORDERLY                          11-18-2019
                                                                                                                       __ ....._,_---~-
Current Education Information..- -- - - -                - - --                  --           ··-   -
IFacl    Assignment Description                                              Start
CUM          ESL HAS         ENGLISH PROFICIENT                              08-06-2015
CUM          GED HAS         COMPLETED GED OR HS DIPLOMA                     08-06-2015
Education Courses
ISubFacl Action              Description                                     Start                      Stop
CUM                          DAPAM                                           12-03-2019                 CURRENT
OTVSCP        C              INFORMATIONAL JOB FAIR                          05-21-2019                 05-21-2019
OTVSCP        C              ACCOUNTING PRINCIPLES                           05-15-2018                 08-22-2018
OTVSCP        C              INTERMEDIATE TENNIS INSTRUCT                    06-14-2017                 08-01-2017
OTV SCP       C              CAMP PUBLIC SPEAKING CLASS                      12-15-2015                 03-15-2016
OTV SCP       C              STEP TRAINING FOR PARENTING                     10-13-2015                 12-08-2015
Discipline History (Last 6 months)
!Hearing Date           Prohibited Acts
** NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **

Current Care Assignments
!Assignment          Description                                             Start
CARE1                        HEAL THY OR SIMPLE CHRONIC CARE                 03-18-2016
CARE1-MH                     CARE1-MENTAL HEALTH                             03-09-2015
Current Medical Duty Status Assignments
!Assignment           Description                                            Start
NO PAPER                     NO PAPER MEDICAL RECORD                         02-24-2015
REG DUTY                     NO MEDICAL RESTR-REGULAR DUTY                   03-05-2015
YES F/S                      CLEARED FOR FOOD SERVICE                        03-05-2015
Current Drug Assignments
!Assignment      Description                                                 Start
OAP PART                RESIDENT DRUG TRMT PARTICIPANT                       12-03-2019
ED COMP                 DRUG EDUCATION COMPLETE                              03-10-2015
ELIGIBLE                18 USC 3621 RELEASE ELIGIBLE                         05-05-2017
NRCOMP                  NRES DRUG TMT/COMPLETE                               08-10-2017
FRP Details
!Most Recent Payment Plan
FRP Assignment:       PART        FINANC RESP-PARTICIPATES        Start: 03-06-2015
Inmate Decision:  AGREED          $25.00               Frequency: QUARTERLY
Payments past 6 months:    $25.00             Obligation Balance: $2,211,197.00
Financial Obligations
jNo.       Type              Amount              Balance           Payable                Status
 1         ASSMT             $200.00             $0.00             IMMEDIATE              COMPLETEDZ
                                  ** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

Sentry Data as of 05-05-2020               Individualized Reentry Plan - Program Review (Inmate Copy)                Page 1 of 3
                         Case 1:13-cr-00327-PGG Document 224-1 Filed 07/17/20 Page 3 of 3


                       Individualized Reentry Plan - Program Review (Inmate Copy)                                                 SEQUENCE: 01920304
                                    Dept. of Justice/ Federal Bureau of Prisons                                                Team Date: 05-05-2020
                       Plan is for inmate: LEVITIS, MICHAEL 78297-053

       JMost Recent Payment Plan
       \No.         Type              Amount                     Balance              Payable            Status
        3           REST NV            $2,196,522.00             $2,196,197.00        IMMEDIATE          AGREED
                              \Adjustments:         Date Added        Facl       Adjust Type    Reason                                     Amount
                                                    03-11-2020        CUM        PAYMENT        INSIDE PMT                                  $25.00
        2           FINE               $15,000.00                $15,000.00    IMMEDIATE                       AGREED
                                              ** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
       Payment Details
        Trust Fund Deposits - Past 6 months:    $0.00
                                   ,---------------------------------------,
                                                                                    Payments commensurate ?        N/A
        New Payment Plan:           •• No data••



       Progress since last review
      _ CQDtinue paying Court ordered financial obligations. Has maintained clear conduct since last team. --ls enrolled in or qualified for RDAP and is 3621 E
        Release eligible. Is enrolled in the Pre-Release Program and has completed one out of six classes.
       Next Program Review Goals
        Short term goals are to apply for a birth certificate and social security card by 7-20-2020, enroll in and complete Smart Money class by 8-20-2020 and
        graduate from the RDAP by 09-14-2020. Read daily until released from custody. Maintain weekly contact with family and friends via e-mail, mail, and
        phone. Exercise daily until released from custody. Maintain clear conduct until released from custody on 12-02-2021. Maintain good sanitation until
        released from custody. Save $30 every three months for release funds.
       Long Term Goals
        Long term goal is to save $300.00 by 12-02-2021, for your release to the community.

       RRC/HC Placement
        Consideration has been given for Five Factor Review (Second Chance Act):
        - Facility Resources
        - Offense
        - Prisoner
        - Court Statement
        - Sentencing Commission



       Comments
        Sentencing District: Southern District of New York
        Supervision relocation required? No
        407/408 reviewed and current.
        Treaty Transfer: N/A- inmate is a U.S. citizen




.   -·------~··---------




       Sentry Data as of 05-05-2020                     Individualized Reentry Plan - Program Review (Inmate Copy)                               Page 2 of 3
